Peters, J.
This ease is very briefly made up. But we may reasonably infer therefrom, that the father of the child was not alive when the bargain was made, and that the child left the plaintiff by the act, or with the consent, of the mother. There can be no doubt that the action is maintainable. Had the mother kept the contract, although it could not be enforced at law, she would not have been liable to the plaintiff for the support of the child.' But as she broke the contract without the fault of the plaintiff, she cannot keep what consideration she has received by virtue of it. The plaintiff, on account of the breach of the contract by the defendant, can treat the contract as a nullity, and recover back the value of what he has expended in pursuance of it, less such compensation as he may have received from any services rendered him by the child. The general principle of law which governs this case is well settled in many analogous cases involving different facts. A few only need be cited. Holbrook v. Armstrong, 10 Maine, 31; Wright v. Haskell, 45 Maine, 189 ; Patterson v. Stoddard, 11 Maine, 355 ; Kneeland v. Fuller, 51 Maine, 518 ; King v. Brown, 2 Hill, 185; Williams v. Bemis, 108 Mass., 91; and cases there cited. The action to stand for trial.
Appleton, C. J., Cutting, Walton, Barrows and Danforth, JJ., concurred.